Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (JP 1992240537) in view of Hu et al. (U.S. Patent Application Pub. 2017/0248760 A1).
Regarding claim 1, Takeda et al. teaches in FIG. 1 an optical transmission line monitoring apparatus comprising: a monitoring light output unit (the combination of light source 1, branching unit 2 and modulator 3) configured to output a plurality of monitoring lights with different frequencies (see paragraph [0010]) to a plurality of first optical transmission lines 11A, 11B 11C and 11D, respectively; a local oscillation light source configured to output a local oscillation light (output 13 from branching unit 2); an multiplexer 5, to which a plurality of return lights corresponding to the plurality of monitoring lights are input, configured to output an output light generated by interference between input lights and the local oscillation light; a 
Claims 9 and 17 are rejected based on the same reason as that of claim 1.
Regarding claims 7 and 15, Takeda et al. teaches in FIG. 3 filters 8A-8D and a plurality of processing units 9A-9D and 10A-10D.
Claims 2-3, 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. and Hu et al. as applied to claims 1, 7, 9, 15 and 17 above, and further in view of Evangelides, Jr. et al. (U.S. Patent Application Pub. 2005/0196174 A1).
Takeda et al. and Hu et al. have been discussed above in regard to claims 1, 7, 9, 15 and 17. The difference between Takeda et al. and Hu et al. and the claimed invention is that Takeda et al. and Hu et al. do not teach that each of the return lights is input to the interference unit 
Regarding claims 3, 11 and 19, Evangelides, Jr. et al. teaches in FIG. 1 repeaters 314.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. and Hu et al. as applied to claims 1, 7, 9, 15 and 17 above, and further in view of Jiang et al. (U.S. Patent Application Pub. 2016/0277101 A1).
Takeda et al. and Hu et al. have been discussed above in regard to claims 1, 7, 9, 15 and 17. The difference between Takeda et al. and Hu et al. and the claimed invention is that Takeda et al. and Hu et al. do not teach a control unit configured to control timing to output each of the plurality of monitoring lights from the monitoring light output unit. Jiang et al. teaches in FIG. 2 a monitoring system using OTDR. Jiang et al. teaches in FIG. 2 and paragraph [0034] controller 250 that controls the timing of the test signal. One of ordinary skill in the art would have been motivated to combine the teaching of Jiang et al. with the modified system of Takeda et al. and Hu et al. because controlling the timing of the test signal can minimize the interference of the test .
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al., Hu et al. and Jiang et al. as applied to claims 4 and 12 above, and further in view of Nannipieri et al. (U.S. Patent Application Pub. 2017/0205255 A1).
Takeda et al., Hu et al. and Jiang et al. have been discussed above in regard to claims 4 and 12. The difference between Takeda et al., Hu et al. and Jiang et al. and the claimed invention is that Takeda et al., Hu et al. and Jiang et al. do not teach that the control unit determines timing to output the monitoring lights on the basis of a length of the first optical transmission line and a propagation speed of each monitoring light through the first optical transmission line. Nannipieri et al. teaches in FIG. 2 a system for measuring the characteristics of a device using return signal. Nannipieri et al. teaches in paragraph [0065] that the timing of generating the test signals depends upon the length of the fiber and the speed of propagation of the signal in the fiber. One of ordinary skill in the art would have been motivated to combine the teaching of Nannipieri et al. with the modified system of Takeda et al., Hu et al. and Jiang et al. because the approach of Nannipieri et al. ensures that signal for one measurement does not interfere with other measurements.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the timing of generating test signals on the basis of a length of the first optical transmission line and a propagation speed of each monitoring light through the first optical transmission line, as taught by Nannipieri et al., in the modified system of Takeda et al., Hu et al. and Jiang et al.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. and Hu et al. as applied to claims 1, 7, 9, 15 and 17 above, and further in view of Nannipieri et al. (U.S. Patent Application Pub. 2017/0205255 A1).
Takeda et al. and Hu et al. have been discussed above in regard to claims 1, 7, 9, 15 and 17. The difference between Takeda et al. and Hu et al. and the claimed invention is that Takeda et al. and Hu et al. do not teach that timing to output the monitoring lights is determined on the basis of a length of the first optical transmission line and a propagation speed of each monitoring light through the first optical transmission line. Nannipieri et al. teaches in FIG. 2 a system for measuring the characteristics of a device using return signal. Nannipieri et al. teaches in paragraph [0065] that the timing of generating the test signals depends upon the length of the fiber and the speed of propagation of the signal in the fiber. One of ordinary skill in the art would have been motivated to combine the teaching of Nannipieri et al. with the modified system of Takeda et al. and Hu et al. because the approach of Nannipieri et al. ensures that signal for one measurement does not interfere with other measurements.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the timing of generating test signals on the basis of a length of the first optical transmission line and a propagation speed of each monitoring light through the first optical transmission line, as taught by Nannipieri et al., in the modified system of Takeda et al. and Hu et al.
Allowable Subject Matter
Claims 6, 8, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl7 March 2022